Citation Nr: 1131063	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for right ear otitis media, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for PTSD, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in June 2006 and February 2011.  A statement of the case was regarding the ratings for hearing loss and right ear otitis media in July 2007, and a substantive appeal was received in November 2007.  The RO granted service connection for PTSD in February 2011 and assigned it a 10 percent rating but then changed that rating to 50 percent, effective from the date of claim.

The Veteran presented testimony at a Board hearing in June 2011, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted additional evidence for consideration.  .

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of higher ratings for bilateral hearing loss disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The PTSD claim is being remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The Veteran is currently in receipt of a 10 percent rating for right ear otitis media, and this is the highest schedular rating for it under Diagnostic Code 6200, and the evidence does not reflect any other complications besides hearing loss and tinnitus which are already being rated.

2.  The service-connected right ear otitis media does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right ear otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, Diagnostic Code 6200 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in February 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; examined the Veteran for otitis media in September 2008, July 2010, and August 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Although the evaluation of a service-connected disability requires a review of a Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ear otitis media is evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200, which permits a 10 percent rating for otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  Ten percent is the maximum schedular rating under that Code.  That Code indicates to rate hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, separately. 

The Veteran's right ear otitis media is rated as 10 percent disabling under Diagnostic Code 6200, and that is the maximum schedular rating permitted under that Code.  The Veteran's hearing impairment is rated separately, as is his tinnitus.  The Veteran's hearing loss rating is being remanded, and he has not claimed that a higher rating is warranted for his tinnitus.  

Consideration has been given regarding whether the assigned schedular evaluation of 10 percent for right ear otitis media under Diagnostic Code 6200 is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation in this case is adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  He has not required hospitalization since his September 2007 or May 2009 surgeries, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 10 percent for right ear otitis media is denied.


REMAND

During the Veteran's June 2011 hearing, he testified that his hearing loss has become worse since the most recent VA examination, which was in 2010.  When it has been alleged that a disability has become worse since the most recent examination, another examination is necessary.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Accordingly, remand for another examination is necessary.  

The Veteran disagreed in May 2011 with the RO's denial of a higher rating for his service-connected PTSD, which is currently rated as 50 percent disabling.  Accordingly, remand for the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  .  Schedule the Veteran for VA examination for his service-connected bilateral hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any necessary special studies or tests are to be accomplished.  Examination findings should be clearly set forth to allow for application of VA rating criteria.     

2.  Thereafter, readjudicate the Veteran's pending hearing loss claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  Issue the Veteran a statement of the case on the matter of a rating higher than 50 percent for his service-connected PTSD.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


